coord Exhibit # |

 

 

 

ft
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
AY -CR-A42{ YC )
BRIAN RAUL DEL VALLE-SANTOS
Defendant(s}.
x
Defendant BRIN RAUL DEL VALLE-SANTOS hereby voluntarily

consents to participate in the following proceeding via _X__ videoconferencing or __
teleconferencing:

initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

       

ZL bilatsh et Bu

Defendant's Signature Defendant’ S od s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant}

 

BRIAN RAUL DEL VALLE-SANTOS,__ DOMENICK I. PORCO
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

. o ms . o mt hs
Bae AOS! Oh iente te © FEI Cet (Pty

 

 

Date U.S. District Judge/U.S, Magistrate Judge

 

 
